Citation Nr: 1456820	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a kidney disability including as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Veteran testified during a Board videoconference hearing.  A transcript of the hearing is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Chemical/solvent exposure

The Veteran asserts that he was a track mechanic in service, and that he was to industrial solvents and diesel fuel that caused his current kidney disability.  Service records show that the Veteran's occupation in service was as a wheel vehicle mechanic.  

A June 15, 2006 VA outpatient record renal clinic note reflects the Veteran's past medical history of nephrolithiasis twice since the mid-1990s.  The assessment was chronic kidney disease of undefined etiology.

During his June 2013 Board hearing, and in August and September 2011 written statements, the Veteran noted that he went through chemical, biological, and radiation (CBR) training, that required he enter a gas chamber.  He explained in his written statements that, daily for two weeks, participants were sent into a room, told to remove their gas masks, and stayed until they coughed and their eyes watered.  The Veteran's service personnel records show that, in November and December 1970, he completed a required CBR Proficiency test.  The records include certification stamps from the Chemical Section.

The Veteran testified that he experienced kidney problems within the first year after his discharge from active service.  See Board hearing transcript at pages 2 and 7.  He stated he sought treatment from a now-deceased private physician.  Id. at 3.  Approximately 10 or 20 years ago, he noted, he began treatment at the VA medical center (VAMC) in Oklahoma City, and was advised of his kidney dysfunction that was caused by chemical exposure.  Id.  He denied receiving current private treatment for his kidney problem.  Id. 

In October 2011, the Veteran submitted a copy of "A Toxicology Profile for Fuel Oils" from the Department of Health and Human Services, issued in June 1995, indicating that "[b]reathing diesel fuel vapors for a long time may damage [one's] kidneys."  See page 6.  

In July 2012, the Veteran submitted other Internet articles regarding exposure to chemicals and solvents as a possible cause of kidney problems.  "Forensic Medicine Solvents and Kidney Disease: Scientific Methodology Between Solvents & Kidney Disease Symptoms," Brautbar, N., M.D., concludes that case reports and case control and epidemiological studies establish a causal link between solvent exposure and chronic kidney disease.  

A July 2013 signed statement from A.G.S., M.D., a family practitioner, is to the effect that the Veteran had renal failure and exposure to solvent/diesel chemicals has "been known to cause renal failure."  The Veteran did not waive initial AOJ review of this pertinent medical evidence.  38 C.F.R. § 20.1304(c) (2014).  It would be helpful to have any records regarding his treatment by Dr. A.G.S.  As these may be relevant to the claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The record contains competent evidence of chronic kidney disease and current renal failure.  The Veteran's reports and the Internet articles he submitted, along with Dr. A.G.S.'s statement, suggest that a kidney disability may be related to service.  An examination is needed to determine whether the current disease is related to a disease or injury in service.

Records

There appear to be some pertinent VA medical records missing from the file.  It also seems that the AOJ reviewed VA medical records not currently available to the Board.  

The Veteran testified that he was initially treated for a kidney disorder at the VAMC in Oklahoma City approximately 15 or 20 years earlier (apparently in the mid-1990s).  The August 2012 statement of the case shows that the AOJ reviewed records from the VAMC in Oklahoma City from March 9, 2006, to January 4, 2008, and the VAMC in Muskogee, dated from March 15, 1996, to July 16, 2012.  

The Veteran's Virtual VA electronic file, however, only contains records from the VAMC in Oklahoma City, dated from March to June 2006, and the VAMC in Muskogee, dated from April 2005 to January 2009.  The additional records should be obtained, as well as all recent treatment records.  38 U.S.C.A. § 5103A(b)-(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Oklahoma City, dated from 1993 to the present, and at the VAMC in Muskogee, dated from March 1996 to the present, and associate the records with the Veteran's claims file.

2. Request that the Veteran complete authorization for VA to obtain records of his treatment by Dr. A.G.S.  If the appellant fails to provide necessary authorization, inform him that he can submit the evidence himself.  If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.  

3. After completing the development requested above, schedule the Veteran's for a VA examination by a physician, preferably a nephrologist, for an opinion regarding whether any current kidney disorder is related to a disease or injury in service, including chemical exposure reported by the Veteran.  A complete post-service occupational work history should be obtained, including any chemical exposure.  The physician-examiner should review the service and post-service medical records, and Internet articles and provide an opinion as to whether the Veteran had a kidney disorder, including chronic kidney disease, renal failure, or another kidney disorder, at any time since 2011.  If so, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's kidney disorder is the result of a disease or injury in active service, or had its onset in such service (including exposure to diesel fuel or solvents)?  The examiner should provide reasons for this opinion.  In rendering an opinion, the examiner is particularly requested to address the opinion provided by Dr. A.G.S. in July 2013 (to the effect that the Veteran was exposed to solvent/diesel fuel in service, had renal failure, and exposure to these chemicals were known to cause renal failure), and the Internet articles submitted by the Veteran (finding a causal link between solvent exposure and chronic kidney disease).  The examiner should discuss the Veteran's post-service reports of symptoms. The Veteran is competent to report symptoms and observable history.  

4. Readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




